 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT, effective as of the 17th day of December 2010
(the “Effective Date”) by and between NPNC Management LLC ("Seller") with an
address of 3273 E. Warm Springs Road, Las Vegas, Nevada and Jeff DiGenova
(“Buyer”) with an address of 39 Acorn Lane Hilton Head, South Carolina,
 
WHEREAS, Seller owns 1,000,000 restricted shares of common stock (the "Shares")
of NHS Health Solutions, Inc. (NHSH.PK), a Nevada corporation (the
"Company").  This Agreement provides for the acquisition of the Shares by Buyer
at a total purchase price of One-Hundred and Forty Thousand U.S. Dollars
($140,000.00) (the “Purchase Price”) on the terms and conditions set forth
below.
 
WHEREAS, The Seller and Buyer have determined, subject to the terms and
conditions set forth in this Agreement, that the transaction contemplated hereby
is desirable and in the their best interests, respectively.  This Agreement is
being entered into for the purpose of setting forth the terms and conditions of
the proposed acquisition.
 
NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:
 


ARTICLE I
SALE AND PURCHASE OF THE SHARES


Section 1.1Sale and Purchase.  Subject to the terms and conditions hereof, at
the Closing (as defined in paragraph 1.2 below), Seller agrees to sell, assign,
transfer, convey and deliver to Buyer, and Buyer agrees to purchase from Seller,
the Shares.


Section 1.2  Closing.   The purchase of the Shares shall be consummated at a
closing ("Closing") to take place on or before December ____, 2010 unless
extended by agreement of the parties hereto (the "Closing Date").


Section 1.3   Purchase Price.  The Purchase Price for the Shares shall be paid
as follows:


 
a.
By delivery of the Purchase Price on or before the Closing Date, by Buyer to
Seller against delivery of the Shares in transferable form from Seller to Buyer.

 
b.
Delivery of the Purchase Price shall be by wire transfer, net of bank or wire
fees, as follows:



Incoming Wire Instructions to Cane Clark LLP Escrow Account


Bank:                      Wells Fargo
Address:                 420 Montgomery
San Francisco, CA  94104


Tele:                       702-382-8722
Fax:                        702-382-8746


Routing #:              121000248
Account #:              8326499509

 
1

--------------------------------------------------------------------------------

 



Please have your bank include the name of your respective company and any other
pertinent information so we can identify the funds.

ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES
 
As an inducement to and to obtain the reliance of Buyer, Seller individually
represents and warrants to Buyer as follows:
 
Section 2.1  No Conflict, Authority.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the material breach of any term or provision of, or constitute an event of
default under, any material debt instrument, which may include an indenture,
mortgage, deed of trust or other contract, agreement or instrument to which
Seller is a party or to which the Shares are subject.  Seller has full power,
authority and legal right and has taken all action required by law or otherwise
to authorize the execution and delivery of this Agreement.


Section 2.2  Title to the Shares.  Seller owns of record and beneficially the
Shares of the Company, free and clear of all liens, encumbrances, pledges,
claims, options, charges and assessments of any nature whatsoever, with full
right and lawful authority to transfer the Shares to Buyer.  No person has any
preemptive rights or rights of first refusal with respect to any of the
Shares.  There exists no voting agreement, voting trust, or outstanding proxy
with respect to any of the Shares.  Other than disclosed by the Seller to the
Buyer, there are no outstanding rights, options, warrants, calls, commitments,
or any other agreements of any character, whether oral or written, with respect
to the Shares.
 
Section 2.3  Tax Matters.  Seller understands covenants and represents that
Seller shall be responsible for and pay all taxes associated with the
transactions contemplated by this Agreement.  Seller is not a party to any tax
allocation or sharing agreement.  The Shares are not subject to any lien arising
in connection with any failure or alleged failure to pay tax.  There are no
pending, threatened, or proposed audits, assessments or claims from any tax
authority for deficiencies, penalties, or interest with respect to Seller that
would affect the Shares.
 
 
Section 2.4  Brokers and Finders. The Seller represents, warrants, and agrees
that any finders fee, or any other type of fee related to the sale contemplated
by this Agreement, will be paid by the Seller.
 
Section 2.6  Authorized Shares.  The Seller represents that as of the Closing
the total number of authorized shares of common stock of the Company shall be
75,000,000, par value $.001 per share, and that the total number of shares of
common stock of the Company issued and outstanding shall be 1,355,401, including
the Shares.
 
As an inducement to and to obtain the reliance of Seller, Buyer individually
represents and warrants to Seller as follows:

 
2

--------------------------------------------------------------------------------

 

 


 
Section 2.7  No Conflict, Authority.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the material breach of any term or provision of, or constitute an event of
default under, any material debt instrument, which may include an indenture,
mortgage, deed of trust or other contract, agreement or instrument to which
Buyer is a party.  Buyer has full power, authority and legal right and has taken
all action required by law or otherwise to authorize the execution and delivery
of this Agreement.


Section 2.8  Restricted Shares.  Buyer acknowledges that the Shares purchased
have not been registered under the Securities Act or any state securities laws,
will be issued in reliance upon an exemption from the registration and
prospectus delivery requirements of the Act which relate to private offerings,
will be issued in reliance upon exemptions from the registration and prospectus
delivery requirements of state securities laws which relate to private offerings
and the Buyer must therefore bear the economic risk of such investment
indefinitely unless a subsequent disposition thereof is registered under the Act
and applicable state securities laws or is exempt therefrom.  Buyer acknowledges
that the shares shall bear restrictive legends.


Section 2.9  Buyer’s Sophistication.  Buyer (i) acknowledges that the purchase
of Shares involves a high degree of risk in that the Company has no current
business operations or plans and may require substantial funds; (ii) an
investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Shares; (iii) has such knowledge and experience in finance,
securities, investments, including investment in non-listed and non registered
securities, and other business matters so as to be able to protect its interests
in connection with this transaction; (iv) that the sale of the Shares to Buyer
is not registered with the US Securities and Exchange Commission or with the
securities administrator of any state; (v) that the Shares are being sold
pursuant to an exemption from such registration requirements; and (vi) the
Shares are “restricted securities” that will bear a restrictive legend
prohibiting their further transfer without registration or any exemption
therefrom.


Section 2.10                      Brokers and Finders. The Buyer represents and
warrants that he/she/it has made no agreements involving any fees of any type
that relate to this Agreement and that would involve the Seller, including but
not limited to broker’s fee, finder’s fees or any similar compensation
arrangement.


 
ARTICLE III


EXCHANGE PROCEDURE AND OTHER CONSIDERATION


Section 3.1  Seller’s Delivery. On the Closing Date, the Seller shall deliver
the following to Buyer, conditioned upon (i) all of Buyer’s representations and
warranties set forth in Section 2, above, shall be true and correct as of the
Closing, and (ii) Buyer’s performance of its delivery obligations in section
3.2, below:


 
(a)
The Shares together with a stock power or other instruction required for the
transfer of the Shares to Buyer.  If necessary, after the sale closes the Seller
shall also execute such other certificates or other documents reasonably
necessary to transfer the Shares to Buyer.


 
3

--------------------------------------------------------------------------------

 



 
(b)
Written consent from the Company’s board of directors appointing Buyer’s
designee to the board of directors, effective upon Closing.

 
(c)
Written resignation from all members of the Company’s board of directors
excepting only Buyer’s designee, effective upon Closing.

 
(d)
A written resignation from all officers of the Company, effective upon Closing.



Section 3.2  Buyer’s Delivery.  On the Closing Date, Buyer shall deliver the
following to Seller, conditioned upon (i) all of Seller’s representations and
warranties set forth in Section 2, above, shall be true and correct as of the
Closing, and (ii) Seller’s performance of its delivery obligations in section
3.1, above:


 
(a)
Purchase Price in immediately available good funds.

 
 

 
(b)
A written consent to serve on the Company’s board of directors by the Buyer’s
nominee, effective upon Closing, including the nominee’s mailing address.



 
(c)
A written consent from Buyer’s nominee(s) to serve as the President and as other
officers of the Company, effective upon Closing, including the nominee’s mailing
address, email address and a copy of current, government issued photo
identification that Seller will submit to Pinksheets, LLC, solely for the
purpose of confirming the change of control of the Company in accordance with
the procedures required by Pinksheets, LLC.



 
(d)
A written consent from the Buyer’s nominee to the board of directors, acting in
his or her capacity as the sole director of the Company, appointing Buyer’s
nominee to serve as President and to other offices of the Company, effective
upon Closing.



 
(e)
A written acceptance from Buyer’s nominee to serve as the statutory registered
agent for the Company, effective upon Closing, together with the new registered
office for the Company which registered office shall be a street address.





ARTICLE IV

MISCELLANEOUS
 
 
Section 4.1  Notification of PinkSheets LLC and Nevada Secretary of
State.   Upon Closing, Seller shall notify the state of Nevada, Pinksheets, LLC
and the markets generally of the change in control of the Company by taking the
following actions:


 
(a)
Update the Company information on the PinkSheets, LLC website via the section
established for this purpose. The updated information shall consist of the new
address and registered agent for the Company, and the new director(s) and
officers of the Company as provided by Buyer.,


 
4

--------------------------------------------------------------------------------

 



 
(b)
Notify the Nevada Secretary of State, by filing an amended annual list of
officers and directors , and a change in address and registered agent for the
Company..

 
 
 
(c)
Seller shall confirm notifications to Buyer in writing and shall provide copies
of the notices and filings provided to PinkSheets LLC and the Nevada Secretary
of State.



 
(d)
Buyer shall cooperate fully with Seller in connection with the foregoing
notifications including, as and if requested by Buyer, providing direct
confirmations of the change in control to any governmental entity, FINRA, and
Pinksheets, LLC.



Section 4.2  Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or by
prepaid overnight delivery via FEDEX, UPS or similar overnight delivery service,
addressed to the addresses set forth in this Agreement or such other addresses
as shall be furnished in writing by any party in the manner for giving notices
hereunder, and any such notice or communication shall be deemed to have been
given as of  the date so delivered.


Section 4.3  Attorneys' Fees.  Except as expressly provided herein, each party
will be responsible for their own attorney’s fees.


Section 4.4  Confidentiality.  Each party hereto agrees with the other party
that, unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other party, and shall not
use such data or information or disclose the same to others, except:  (i)  to
the extent such data is a matter of public knowledge or is required by law to be
published; and (ii)  to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.


Section 4.5  Third Party Beneficiaries.   This contract is between Seller and
Buyer.  Except for the shareholders of the Company and as specifically provided,
no other person or entity shall be deemed to be a third party beneficiary of
this Agreement.


Section 4.6  Entire Agreement.   This Agreement represents the entire agreement
between the parties relating to the subject matter hereof.  This Agreement alone
fully and completely expresses the agreement of the parties relating to the
subject matter hereof.  There are no other courses of dealing, understanding,
agreements, representations or warranties, written or oral, except as set forth
herein.  This Agreement may not be amended or modified, except by a written
agreement signed by all parties hereto.


Section 4.7  Survival; Termination.  The representations, warranties and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated the applicable statute of
limitations.


Section 4.8  Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 
5

--------------------------------------------------------------------------------

 



Section 4.9  Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.


Section 4.10  Expenses.   Each party herein shall bear all of their respective
costs and expenses incurred in connection with the negotiation of this Agreement
and in the consummation of the transactions provided for herein and the
preparation thereof.


Section 4.11  Headings; Context. The headings of the sections and paragraphs
contained in this Agreement are for convenience of reference only and do not
form a part hereof and in no way modify, interpret or construe the meaning of
this Agreement.


Section 4.12  Benefit.  This Agreement shall be binding upon and shall inure
only to the benefit of the parties hereto, and their permitted assigns
hereunder.  This Agreement shall not be assigned by any party without the prior
written consent of the other party.


Section 4.13  Severability.  In the event that any particular provision or
provisions of this Agreement or the other agreements contained herein shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of such agreements, which shall continue in
full force and effect and be binding upon the respective parties hereto.


Section 4.14  No Strict Construction.  The language of this Agreement shall be
construed as a whole, according to its fair meaning and intendment, and not
strictly for or against either party hereto, regardless of who drafted or was
principally responsible for drafting the Agreement or terms or conditions
hereof.


Section 4.15  Execution Knowing and Voluntary.  In executing this Agreement, the
parties severally acknowledge and represent that each: (a) has fully and
carefully read and considered this Agreement; (b) has been or has had the
opportunity to be fully apprised by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof;  (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.


Section 4.16  Further Assurances, Cooperation.  Each party shall, upon
reasonable request by the other party, execute and deliver any additional
documents necessary or desirable to complete sale contemplated by this
agreement.  The parties hereto agree to cooperate and use their respective best
efforts to consummate the transactions contemplated by this agreement.


Section 4.17  Governing Law.  This Agreement shall be construed (both as to
validity and performance) and enforced in accordance with and governed by the
laws of the state of Nevada applicable to agreements made and to be performed
wholly within such jurisdiction and without regard to conflicts of laws.  Any
dispute arising out of this Agreement shall be resolved in the state or federal
courts sited in Clark County, Nevada to the exclusion of all other venues.  The
prevailing party in any such action shall be entitled to an award of costs and
its reasonable attorney’s fees.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
Seller – NPNC Management LLC
 
 
By:  _____________________________
Name:  Bryan R. Clark
Its:  Manager
 
 
Buyer
 
 
By:     __________________________
            __________________________
Name: _________________________
Title:   _____________________
 
Address of Seller for Notices:
 
NPNC Management LLC
c/o Cane Clark LLP
3273 East Warm Springs
Las Vegas, NV 89120
FAX (702) 944-7100
 
 
Address of Buyer for Notices:
 
_____________________________
_____________________________
_____________________________
FAX (___) ____________________
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------
